IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA18-107

                               Filed: 16 October 2018

Brunswick County, Nos. 14CRS053475; 053546; 053566-69; 14CRS053571; 053574-
75; 053577-78; 16CRS2803-18; 2822-27

STATE OF NORTH CAROLINA

             v.

DENZEL JAMAL HILL, Defendant.


      Appeal by Defendant from judgments entered 2 May 2017 by Judge James

Gregory Bell in Brunswick County Superior Court. Heard in the Court of Appeals 19

September 2018.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Sonya
      M. Calloway-Durham, for the State.

      Richard Croutharmel for the Defendant.


      DILLON, Judge.


      Denzel Jamal Hill (“Defendant”) appeals from six judgments finding him guilty

of one count of first degree sex offense, five counts of statutory rape, and two counts

of second degree kidnapping. On appeal, Defendant argues: (A) the indictment for

assault with a deadly weapon was facially deficient and the indictment for assault

inflicting serious injury was wrongfully amended; (B) the State’s evidence was not

sufficient to support the fifty-two (52) counts of statutory rape, sexual offenses and

indecent liberties charges on which Defendant was indicted; (C) the court erroneously
                                   STATE V. HILL

                                 Opinion of the Court



defined “serious bodily injury” during its jury instructions; and (D) the court’s

sentencing violates the Eighth Amendment of the United States Constitution by

being grossly disproportionate to the crimes for which Defendant was convicted. We

find that the trial court did err in allowing the State to amend the second degree

kidnapping indictment in 14CRS053569. We find no error as to all other alleged

issues.

                                  I. Background

      Defendant was indicted for various crimes in connection with a series of sex

encounters with two minors, E.D. and F.H. A jury found the Defendant guilty of

sixty-nine (69) counts, which the trial court consolidated into six judgments.

Defendant was sentenced to consecutive terms of imprisonment. Defendant timely

appealed.

                                    II. Analysis

                       A. Challenges to Certain Indictments

      An indictment purported to be invalid on its face may be challenged at any

time. State v. Wallace, 351 N.C. 481, 503, 528 S.E.2d 326, 341 (2000). We review the

sufficiency of an indictment de novo. See State v. Sturdivant, 304 N.C. 293, 307-11,

283 S.E.2d 719, 729-31 (1981).

      Defendant takes issue with two of the indictments.

                       1. Assault Indictment (14CRS053566)



                                        -2-
                                     STATE V. HILL

                                   Opinion of the Court



      First, Defendant argues that the indictment for one of the “assault with a

deadly weapon inflicting serious injury” charges (14CRS053566) is defective because

the indictment fails to include the word “assault” in its description of the offense.

      It is not fatal if an indictment is not perfect with regard to form or grammar if

the meaning of the indictment is clearly apparent “so that a person of common

understanding may know what is intended.” State v. Coker, 312 N.C. 432, 435, 323
S.E.2d 343, 346 (1984).

      Here, while the indictment does fail to include the word “assault,” the

indictment was sufficient in charging an assault by alleging that Defendant willfully

injured one of the victims with a screwdriver, stating as follows:

             [T]he jurors for the State upon their oath present that on
             or about the date(s) of offense shown and in the county
             named above the defendant named above unlawfully,
             willfully and feloniously did E.D. with a screwdriver, a
             deadly weapon, inflicting serious injury, against the form
             of the statute in such case made and provided and against
             the peace and dignity of the State.

Additionally, the indictment correctly lists the offense as “AWDW SERIOUS

INJURY” and references the correct statute, namely, N.C. Gen. Stat. § 14-32(B). N.C.

Gen. Stat. § 14-32 (2013) (describing felonious assault with deadly weapon inflicting

serious injury). Viewing the indictment as a whole, it substantially follows the

language of N.C. Gen. Stat. § 14-32 and its essential elements, and apprised




                                          -3-
                                       STATE V. HILL

                                   Opinion of the Court



Defendant of the crime in question. Therefore, we conclude it meets the requirements

of law. State v. Randolph, 228 N.C. 228, 231, 45 S.E.2d 132, 134 (1947).

                      2. Kidnapping Indictment (14CRS043569)

      Defendant also contends that the trial court erred in allowing the State to

amend the indictment of second degree kidnapping in 14CRS053569. We agree.

      Pursuant to N.C. Gen. Stat. § 15A-923(e) (2013), a bill of indictment may not

be amended. This statute has been interpreted to mean “that an indictment may not

be amended in a way which ‘would substantially alter the charge set forth in the

indictment.’ ” State v. Brinson, 337 N.C. 764, 767, 448 S.E.2d 822, 824 (1994). “In

determining whether an amendment is a substantial alteration, we must consider

the multiple purposes served by indictments, the primary one being to enable the

accused to prepare for trial.” State v. Silas, 360 N.C. 377, 380, 627 S.E.2d 604, 606

(2006) (internal citations omitted).

      One is guilty of kidnapping if he or she confines, restrains, or removes the

victim for one of six purposes enumerated in N.C. Gen. Stat. § 14-39. The statutory

purpose relevant to this case is where the confinement, restraint, or removal of the

victim is for “[f]acilitating the commission of any felony[.]” N.C. Gen. Stat. § 14-

39(a)(2) (2013).

      Our Supreme Court has held that an indictment for kidnapping based on the

commission of a felony need not specify the felony. State v. Freeman, 314 N.C. 432,



                                           -4-
                                     STATE V. HILL

                                   Opinion of the Court



435-36, 333 S.E.2d 743, 745-46 (1985). Our Supreme Court has also held that if the

indictment does specify a crime, Defendant “must be convicted, if convicted at all,” on

the felony specified in the indictment. State v. Faircloth, 297 N.C. 100, 107-10, 253
S.E.2d 890, 894-96 (1979). Thus, if the indictment does state a specific underlying

felony, a jury may not convict on the basis of a different felony than the one included

in the indictment. State v. Moore, 315 N.C. 738, 743, 340 S.E.2d 401, 404 (1986).

      Here, the indictment in question alleges that Defendant restrained the victim

for the purpose of facilitating the following felony: “Assault Inflicting Serious Injury.”

However, “assault inflicting serious injury” is a Class A1 misdemeanor. N.C. Gen.

Stat. § 14-33(c) (2013). During trial, though, the State was allowed to amend its

indictment to add the term “bodily” such that the crime specified was “assault

inflicting serious bodily injury,” which is a Class F felony. N.C. Gen. Stat. § 14-32.4

(2013).

      We hold that the State was bound by the crime as alleged in the original

indictment. As noted above, pursuant to N.C. Gen. Stat. § 15A-923(e), a bill of

indictment may not be amended “in a way which would substantially alter the charge

set forth in the indictment.” Brinson, 337 N.C. at 767, 448 S.E.2d at 824 (internal

citation omitted). As we have held, an amendment from “assault inflicting serious

injury” to “assault inflicting serious bodily injury” does constitute a substantial

change as it raises the underlying crime from a misdemeanor to a felony. See State



                                          -5-
                                   STATE V. HILL

                                 Opinion of the Court



v. Moses, 154 N.C. App. 332, 338, 572 S.E.2d 223, 228 (2002). Thus, the trial court

erred in allowing the amendment and sending the charge of second degree

kidnapping to the jury.

      Nevertheless, the allegations in the indictment do constitute the crime of false

imprisonment, a lesser-included offense of kidnapping. State v. Harrison, 169 N.C.

App. 257, 265-66, 610 S.E.2d 407, 414 (2005), aff’d per curiam, 360 N.C. 394 (2006).

In Harrison, we stated that:

            The difference between kidnapping and the lesser-included
            offense of false imprisonment is the purpose of the
            confinement, restraint, or removal of another person. If the
            purpose of the restraint was to accomplish one of the
            purposes enumerated in N.C. Gen. Stat. § 14-39, then the
            offense is kidnapping. However, if the unlawful restraint
            occurs without any of the purposes specified in the statute,
            the offense is false imprisonment.

Id. Further, the jury did find that Defendant committed the acts as alleged in the

indictment. State v. Piggott, 331 N.C. 199, 210-11, 415 S.E.2d 555, 562 (1992).

Therefore, we vacate the judgment finding Defendant guilty of second degree

kidnapping and remand for judgment and resentencing for the lesser-included crime

of false imprisonment.

                B. Motion to Dismiss based on Insufficient Evidence

      Defendant next alleges that the trial court erred in denying his motion to

dismiss the thirty-three (33) counts of statutory rape, two counts of statutory sex

offense, and seventeen (17) counts of indecent liberties as to F.H. Defendant based


                                        -6-
                                      STATE V. HILL

                                    Opinion of the Court



his motion to dismiss on the ground that there was insufficient evidence put on by

the State to prove all of these counts.

      In order to overcome the Defendant’s motion to dismiss, the State must have

sufficiently provided evidence of each essential element of the statutory rape

charge(s), the statutory sexual offense charge(s), and the indecent liberties charge(s).

The elements of both statutory rape and statutory sexual offense are “engag[ing] in

vaginal intercourse with another person who is 15 years of age or younger and the

defendant is at least 12 years old and at least six years older than the person, except

when the defendant is lawfully married to the person.” N.C. Gen. Stat. § 14-27.7a

(2013) (recodified as N.C. Gen. Stat. § 14-27.25 (2015)). The elements of taking

indecent liberties with a child are, where one “being 16 years of age or more and at

least five years older than the child in question . . . willfully takes or attempts to take

any immoral, improper, or indecent liberties with any child of either sex under the

age of 16 years for the purpose of arousing or gratifying sexual desire[.]” N.C. Gen.

Stat. § 14-202.1 (2013).

      During the trial, the State provided evidence in the form of testimony from

victim F.H. F.H. testified that she was born on 4 December 1998 and that she was in

a relationship with Defendant from 1 March 2013 through 18 July 2014, at which

time she was fourteen (14) and fifteen (15) years old and Defendant was at least

twenty-one (21) years old.     F.H. further testified to sexual contact during their



                                           -7-
                                    STATE V. HILL

                                  Opinion of the Court



relationship; F.H. stated that she and Defendant had vaginal intercourse at least

once a week, beginning the day that F.H. met Defendant, and that she performed oral

sex before, during, and after each occurrence of sexual intercourse. Two additional

witnesses testified to observing Defendant and F.H. have sexual intercourse during

this time, one of whom also testified to observing oral sex between Defendant and

F.H.

       Defendant argues that since the State failed to provide a specific number of

times that F.H. and Defendant had sexual intercourse and oral sex and how many

times Defendant touched F.H. in an immoral way, the total number of counts is not

supported and his motion to dismiss should have been granted. We disagree.

       While F.H. did not explicitly state a specific number of times that she and

Defendant had sexual relations, we conclude that a reasonable jury could find the

evidence, viewed in the light most favorable to the State, sufficient to support an

inference for the number of counts at issue. As the State points out in its brief, F.H.

testified that she and Defendant had sexual intercourse at least once a week for a

span of seventy-one (71) weeks. This testimony amounts to at least seventy-one (71)

incidents of sexual intercourse, and Defendant was only indicted and convicted of

thirty-three (33) incidents. Our Supreme Court has held that

             if the evidence show[s] a greater number of incidents
             committed by the defendant than the number of offenses
             with which he was charged and convicted, no jury
             unanimity problem existed regarding the convictions


                                         -8-
                                     STATE V. HILL

                                   Opinion of the Court



              because, ‘while one juror might have found some incidents
              of misconduct and another juror might have found different
              incidents of misconduct, the jury as a whole found that
              improper sexual conduct occurred.

State v. Massey, 361 N.C. 406, 408, 646 S.E.2d 362, 364 (2007) (internal citation

omitted). We conclude that the trial court was correct in denying Defendant’s motion

to dismiss.

                    C. Jury Instruction of “Serious Bodily Injury”

      Defendant next appeals the jury instructions that the trial court gave for the

charge of assault inflicting serious bodily injury as to E.D. Specifically, Defendant

takes issue with the definition of “serious bodily injury.”

      Defendant did not object to the jury instruction at the time it was given;

therefore, we review the instruction for plain error. State v. Lawrence, 365 N.C. 506,

518, 723 S.E.2d 326, 334 (2012). “Under the plain error rule, [a] defendant must

convince this Court not only that there was error, but that absent the error, the jury

probably would have reached a different result.” State v. Jordan, 333 N.C. 431, 440,

426 S.E.2d 692, 697 (1993).

      While this court prefers the use of the North Carolina Pattern Jury

Instructions, an instruction is sufficient if it adequately explains each essential

element of an offense. State v. Avery, 315 N.C. 1, 31, 337 S.E.2d 786, 803 (1985). Jury

instructions are generally upheld where “it is highly unlikely that omission of [the

incorrect] portion of the charge would have produced a different result in the trial.”


                                          -9-
                                    STATE V. HILL

                                  Opinion of the Court



State v. Gaines, 283 N.C. 33, 42, 194 S.E.2d 839, 846 (1973). In State v. Jones, the

North Carolina Supreme Court held that, “[w]here the charge as a whole presents

the law fairly and clearly to the jury, the fact that isolated expressions, standing

alone, might be considered erroneous affords no grounds for a reversal.” 294 N.C.
642, 653, 243 S.E.2d 118, 125 (1978).

      The North Carolina Pattern Jury Instruction provides that “[s]erious bodily

injury is bodily injury that creates or causes [a substantial risk of death][serious

permanent disfigurement].” N.C. P. I. 120.11. Here, the trial court’s instruction

stated, in pertinent part:

             Serious bodily injury is injury that creates or causes a
             substantial risk of serious permanent disfigurement.

      While the trial court’s instruction was imperfect as to its definition of serious

bodily injury, we are not convinced that the jury was misled by the instructions as

given. The instruction, viewed as a whole, correctly placed the burden of proof on the

State for the two elements of felonious assault inflicting serious bodily injury. The

trial court merely conjoined the language of two parentheticals from the pattern jury

instruction. Moreover, the evidence put on by the State goes to prove the creation of

serious permanent disfigurement, not a risk of serious substantial disfigurement.

Therefore, even though the jury was incorrectly instructed that the State’s burden

may be satisfied by the Defendant causing a substantial risk of serious permanent

disfigurement, the State’s evidence sufficiently proved that E.D. actually suffered


                                         - 10 -
                                      STATE V. HILL

                                    Opinion of the Court



serious permanent disfigurement. We cannot say that it is reasonably probable that

the outcome would have been different, but for the error in the jury instruction.

                            D. Eighth Amendment Violation

         Lastly, Defendant argues that the trial court’s consecutive sentences, totaling

a minimum of one hundred thirty-eight (138) years, violates his constitutional right

to be free from cruel and unusual punishment under the Eighth Amendment.

Defendant failed to object to the sentencing on constitutional grounds in the trial

court.    Therefore, Defendant has failed to preserve this argument for appellate

review. See State v. Wilson, 363 N.C. 478, 484, 681 S.E.2d 325, 330 (2009).

         In any event, we note that Defendant’s constitutional argument appears to lack

merit. Article I, Section 27 of the North Carolina Constitution mirrors the Eighth

Amendment of the federal constitution in that it protects individuals from “cruel or

unusual punishments.”        A punishment may be “cruel or unusual” if it is not

proportionate to the crime for which the defendant has been convicted. State v.

Ysaguire, 309 N.C. 780, 786, 309 S.E.2d 436, 440 (1983). Our Supreme Court in

Ysaguire stated that “only in exceedingly unusual non-capital cases will the sentences

imposed be so grossly disproportionate as to violate the Eighth Amendment’s

proscription of cruel and unusual punishment.” Id. at 786, 309 S.E.2d at 441.

         N.C. Gen. Stat. § 15A-1354 vests the trial court with the discretion to elect

between concurrent or consecutive sentences for a defendant faced with multiple



                                           - 11 -
                                    STATE V. HILL

                                  Opinion of the Court



sentences of imprisonment.     Id. at 785, 309 S.E.2d at 440.      “The imposition of

consecutive sentences, standing alone, does not constitute cruel and unusual

punishment.” Id., at 786, 309 S.E.2d at 441.

      Here, the trial court utilized the discretion given to it by the legislature and

consolidated the seventy (70) verdicts into six identical judgments, each of which were

sentenced in the presumptive range. The trial court ordered that these two hundred

seventy-six-month (276-month) sentences be served consecutively. In light of the

crimes committed in this case, there appears to be no abuse of discretion in the

sentencing.

                                   III. Conclusion

      We vacate the judgment of guilty of second degree kidnapping in 14CRS053569

and remand the case back to the trial court for an entry of judgment of conviction and

sentencing for false imprisonment. We find no other error.

      NO ERROR IN PART, VACATED AND REMANDED IN PART.

      Judges ELMORE and DAVIS concur.




                                         - 12 -